This appellant was convicted of murder in the first degree, and given life imprisonment.
There was no witness to the killing, but the circumstances connected appellant with it, and those circumstances with his confession amply justified the verdict. Rowe v. State, 243 Ala. 618,  11 So. 2d 749.
There were but few exceptions taken, and they do not seem to have merit. One is that Joe L. Frazer was not authorized to testify that a gunshot wound in the head caused his death. He was the undertaker who handled and embalmed the body. *Page 559 
He testified that he had had considerable experience in observing people killed by gunshot wounds, and had been an undertaker for more than ten years. He described the wound in the head as about two and one-half inches wide and five inches long, directly in the back of the head; that number seven shots were scattered inside the brain. Objection was made to a question to him as to what caused his death. We will treat the objection as sufficiently including the ground that he was not qualified to testify as an expert. Whether he had such qualification is a question resting largely in the discretion of the trial court. Hicks v. State, 247 Ala. 439, 25 So. 2d 139; Thomas v. State, 249 Ala. 358, 31 So. 2d 71.
The evidence justified the trial court in finding that he was duly qualified to give expression to such opinion. Thomas v. State, supra; Phillips v. State, 248 Ala. 510, 28 So. 2d 542.
We have considered the entire record, and find in it no reversible error to which exception was taken.
Affirmed.
BROWN, LAWSON and STAKELY, JJ., concur.